Title: From George Washington to Gustavus Scott, 15 February 1797
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen, 
                            Philadelphia 15th Feb. 1797.
                        
                        Several of your letters have been received within these few days; and
                            notwithstanding the accumulation of business, consequent of the near epoch for my quitting
                            the chair of government, the receipt of them should not have remained so long unacknowledged
                            had I not placed such as related to the Power of Attorney, and to some disputed points, into the hands of the Law Officer of the United
                            States for his official opinion; without having received his report—owing, I believe, to his
                            having been hurried, almost, as much as myself.
                        Thus circumstanced, I shall confine the subject of this letter wholly to the
                            expression of my sentiments relatively to the public buildings; conceiving it necessary that
                            you should be informed of them without delay.
                        When in the course of the Autumn you suggested the propriety of designating the
                            sites for the Executive Offices, and for providing materials, for their erection, I yielded
                            a ready assent; and still think that if we had the means at command, and no doubt was
                            entertained of the adequacy of them, that these buildings ought to commence.
                        
                        But when the difficulty in obtaining loans—and the disadvantageous terms on
                            which the money is borrowed, has since become so apparent; when I see those whose interest
                            it is to appreciate the credit of the City, and to aid the Commissioners in all their
                            laudable exertions brooding over their jealousies, & spreading the Seeds of
                            distrust; and when I perceive (as I clearly do) that the public mind is in a state of doubt,
                            if not in despair of having the principal building in readiness for Congress, by the time
                            contemplated—for these reasons I say, and for others which might be enumerated, I am now
                            decidedly of opinion that the edifices for the Executive Offices ought to be suspended; that
                            the work on the house for the President should advance no faster (at the expence or
                            retardment of the Capitol) than is necessary to keep pace therewith and to preserve it from
                            injury; and that all the means (not essential for other purposes) & all the force,
                            ought to be employed on the Capitol.
                        
                        It may be relied on, that it is the progress of that building, that is to
                            inspire, or depress public confidence. Under any circumstances this, more or less would be
                            the case; but when it is reported by many, & believed by some (with out foundation I
                            am persuaded) that there is a biass elsewhere; it is essential on the score of policy,
                            & for the gratification of the public wishes, that this work should be vigorously
                            prosecuted in the manner I have suggested. And I require it accordingly. Consider’d on a
                            simple point of view, the matter stands thus. Are the funds sufficient to accomplish all the objects which are contemplated? If doubts arise, then,
                            which of those objects are to be preferred? on this ground there would be but one opinion;
                            every body would cry out, the Capitol. Again, admit that the resources will ultimately be
                            adequate, but cannot be drawn forth in the ratio of your general wants, will not the same
                            answer, as it respects time, apply with equal force to the building just mentioned? This
                            then, seems to be safe ground to proceed on. It would gratify the public wishes &
                            expectation; might, possibly, appease clamour; and, if all the buildings cannot be completed
                            in time, no material evil would result from the postponement of the subordinate Offices,
                            until the Capitol is in such a state of forwardness as to remove all doubts of its being
                            ready for the reception of Congress by the time appointed. Another good (mentioned in a
                            former letter) would flow therefrom; which is, that in proportion as that building advanced,
                            & doubts subsided, private buildings would be erected where they would be most
                            wanted for the accomodation of the members. The public offices might shift (as they have
                            done) a while longer. I write in much haste (for this mornings Post) that the letter may get
                            to you in the course of the week. If I have expressed myself in such a manner as to be
                            clearly understood it is enough you must excuse the scrawl & believe me to be with
                            esteem & regard—Gentn Yr Obedt
                        
                            Go: Washington
                            
                        
                    